 SAND'S ELECTRIC39Harold Sand d/b/a Sand's ElectricandLocal Union No.426, In-ternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case No. 18-RC-635. October 5, 1965DECISION ON REVIEW AND DIRECTIONOn June 9, 1965, the Regional Director for Region 18 issued a Sup-plemental Decision and Certification of Results of Election, in whichhe sustained one challenged ballot, which was determinative of the re-sults, and, as the Petitioner failed to obtain a majority of the validballots cast, he certified the results of the election.Thereafter, in ac-cordance with Section 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, the Petitioner filed atimely request for review of the Regional Director's SupplementalDecision.By telegraphic order dated July 26, 1965, the Boardgranted the Petitioner's request for review.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Chairman McCullochand Members Fanning and Brown].The Board has reviewed the entire record in this case and makes thefollowing findings :After the election herein on May 5, 1965, the parties were furnishedwith a tally of ballots which showed that of five people voting, twocast valid ballots for, and two against, the Petitioner and one cast achallenged ballot.The Regional Director found that, as the chal-lenged employee had failed to comply with the State licensing require-ments, he could not legally qualify as an apprentice electrician and,therefore, was not eligible to vote in the unit of apprentice and journey-men electricians found to be appropriate.The Petitioner contends onreview that the challenged employee had at all times material hereinperformed the work of an apprentice electrician, and that the RegionalDirector erred in excluding him from the unit solely because he hadneglected to obtain an apprenticeship permit from the South Dakotaelectrical board.The Board has held that noncompliance with statutory licensing re-quirements is not controlling in its determination of unit placementand voting eligibility questions.'As the employee in issue devotespart of his time to electrical work, we conclude that he shares a suffi-' SeeMPavia Fernandez,Inc.,d/b/a Hospital Pavia,109 NLRB 746,where theBoard overruled challenges to ballots of 12 nurses aides whom the employer challengedsolely on the ground that they did not possess a license required under Puerto Rico statutefor such employment.155 NLRB No. 6. 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDcient community of interest with the journeymen electricians to war-rant his inclusion in the unit.Accordingly, we hereby overrule thechallenge to his ballot and shall direct that it be opened and counted.[The Board directed that the Regional Director for Region 18 shall,within 10 days from the date of this Direction, open and count theballot of Wayne Kanten and serve upon the parties a revised tally ofballots.]Marvin A. Witbeckd/b/a Witbeck's IGA SupermarketandRetailStore Employees Union,Local No. 11, RetailClerksInterna-tional Association,AFL-CIO.Case No. 7-CA-4.972.October 6,1965DECISION AND ORDEROn June 8, 1965, Trial Examiner C. W. Whittemore issued his Deci-sion inthe above-entitled proceeding, finding that the Respondent hadengaged inand was engagingin certainunfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Respondent filed exceptions to the Decision and a supportingbrief.The General Counsel filed a motion to strike the Respondent'sexceptions and brief.However, the Executive Secretary informed theGeneral Counsel that the National Labor Relations Board would notrule on the motion at that time and grantedan extensionfor receipt ofcross-exceptions and/or answering brief.'Thereafter, the GeneralCounsel filed cross-exceptions and a brief in opposition to the Respond-ent's exceptions and brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, briefs, andmotion, and the entire record in this case, and hereby adopts the find-ings, conclusions,2 and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1The General Counsel's motion to strike the exceptions and briefis denied.ewe adopt the Trial Examiner's conclusion that Respondent violated Section 8(a) (5}because, we find, Respondent's refusal to recognize the Union and to check the authori-zation cards submitted by the Union was motivated by bad faith, as evidenced by the un-fair labor practices committed by Respondent both before and after the Union made itsclaim for recognition.155 NLRB No. 14.